Third District Court of Appeal
                               State of Florida

                       Opinion filed January 26, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1506
                       Lower Tribunal No. 20-20736
                          ________________


                               Karina Barg,
                                  Appellant,

                                     vs.

                    Casablanca on the Bay, Inc.,
                                  Appellee.



     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Migna Sanchez-Llorens, Judge.

      The Legal Team, PLLC, and Karel Suarez, Sanchez, Fischer Levine,
LLP, and David M. Levine, and Fausto Sanchez and Paola Sanchez Torres,
for appellant.

     Dorta & Ortega, P.A., and Rey Dorta, and Ashley Suarez, for appellee.

Before LINDSEY, HENDON, and MILLER, JJ.

     PER CURIAM.
      Karina L. Barg (plaintiff below) appeals the trial court’s order setting

aside a final default judgment entered against Casablanca on the Bay, Inc.

(defendant below). At the evidentiary hearing, the Casablanca employee

served with process testified that he did not ever recall being served with

process because he had just returned to work following a three-month long

hospitalization and had been prescribed heavy medication, including

oxycodone. The trial court’s conclusion that this established excusable

neglect   was     not    an   abuse   of   discretion,   simply   a   credibility

determination. See Cruz v. Caribbean Spring Vill., 944 So. 2d 1161, 1162

(Fla. 3d DCA 2006); cf. Benefit Admin. Sys., LLC v. W. Kendall Baptist

Hosp., Inc., 274 So. 3d 480, 483 (Fla. 3d DCA 2019) (“The trial court weighed

the evidence, made credibility determinations, and concluded that [movant]

failed to show it was never served with the summons and complaint. . . . The

trial court did not abuse its discretion in finding that [movant] failed to

establish excusable neglect.”). Because the trial court did not abuse its

discretion, we affirm.

      Affirmed.




                                       2